Citation Nr: 0903869	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-34 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the thoracic segment of the spine.

2.  Entitlement to service connection for a nasal disability, 
to include a deviated septum and the residuals of 
septoplasties.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for bilateral heel 
spurs.

5.  Entitlement to service connection for bilateral bursitis 
calluses of the feet.

6.  Entitlement to service connection for the residuals of a 
left zygoma bruise.

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for a right knee 
disability to include arthritis.

9.  Entitlement to service connection for a left knee 
disability to include arthritis.

10.  Entitlement to service connection for a right hip 
disability to include arthritis.

11.  Entitlement to service connection for a left hip 
disability to include arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty in the US Navy from June 
1980 to August 2004.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of November 2004 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran presented testimony 
before the Board via a hearing in July 2008; a transcript of 
that hearing was produced and has been included in the claims 
folder for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

After twenty-four years of service in the US Navy, the 
veteran retired in 2004.  During his enlistments, the veteran 
served as a medical health care provider and administrator.  
Following his retirement, the veteran submitted a claim for 
VA compensation benefits.  Shortly thereafter, the veteran 
underwent a battery of medical examinations, the results of 
which were forwarded to the RO for review.  Service 
connection was granted for a number of disabilities but it 
was also denied because it was unclear as to whether the 
veteran was actually suffering from the claimed disorder.  
The veteran was notified of the rating action and he has 
appealed to the Board for review.

Since the original rating decision, the veteran has undergone 
treatment at the Pensacola Naval Hospital and with various 
private health care providers via TRICARE.  The veteran has 
submitted those records but a VA doctor has not had the 
opportunity to not only review those records but to also 
examine the veteran in conjunction with this claim.  The duty 
to assist includes the duty to conduct a thorough and 
contemporaneous examination of the veteran.  The examination 
must take into account the records of prior medical treatment 
so that the evaluation of the claimed disability will be a 
fully informed one.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006) and Green v. Derwinski, 1 Vet. App. 121 (1991).  
Because said examinations with the appropriate records review 
have not been accomplished, the claim will be remanded so 
that more complete and equitable exams may be performed.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2007 for the disabilities 
now on appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified (to 
include any TRICARE records and other 
medical records possibly located at the 
medical facilities at Pensacola Naval Air 
Station, Pensacola, Florida).  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the AMC/RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2008).

2.  The AMC/RO should arrange for 
examinations of the disabilities that are 
currently on appeal.  These examinations 
must be performed by medical doctors; 
i.e., not a nurse practitioner, 
physicians' assistant, nurse, doctor of 
osteopathy, etcetera, and each medical 
doctor must assess whether the veteran 
now has the claimed disability and the 
etiology of any found disability.  The 
claims folder, including any documents 
obtained as a result of this Remand, 
should be made available to the examiner 
for review before the examination.  Each 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  Moreover, the examiner must 
specifically note in the examination that 
they have reviewed all of the medical 
records prior to examining the veteran.

After reviewing the file and physically 
examining the veteran, each examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
found disability is related to or was 
caused by or aggravated by the veteran's 
service in the US Navy.  It would be 
helpful if the examiner would use the 
following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

Each examiner must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  It is noted 
that the veteran may be considered a 
medical expert due to his experience as a 
medic and health care provider in the US 
Navy.  As such, each examiner should 
treat the veteran's opinions concerning 
any of his conditions as those provided 
by an expert and if the appropriate 
examiner disagrees with the opinion of 
the veteran, the examiner must provide a 
detailed explanation as to why he/she 
disagrees with that opinion.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




